DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,459,597 to Igarashi. 
As to claim 1, Igarashi teaches a motor device (col. 3: lines 30 – col. 6: lines 39) comprising: 
a power converter (fig. 1: “2”) configured to generate a direct current DC current by rectifying and smoothing (fig. 1: “C2, C3” is a filtering capacitors to smooth AC current of AC power supply) alternating current AC current of an alternating current AC power source(fig. 1: “1”), convert the generated DC current into an AC current by performing switching operation(fig. 1: “3 - inverter” converts the generated DC current into an AC current ) and output the converted AC current to a motor(fig. 1: “4”); 
and a conductive noise suppressor (fig. 1: “5”, “6A”), reduce a noise current in a common mode flowing through a power line for supplying the AC current of the AC power source, and 
wherein the conductive noise suppressor includes a current detector configured to detect a noise current flowing through the power line(col. 3: lines 54-58), a noise suppressor configured to supply a current to reduce the noise current(col. 3: lines 58-63), and a current supplier configured to set a current to be supplied to the noise suppressor based on the detected noise current and a voltage across the noise suppressor and supply the set current to the noise suppressor(col. 6: lines 30-39). 
Igarashi does not teach a conductive noise suppressor configured to be installed between the AC power source and the power converter.     
Igarashi teaches a conductive noise suppressor (fig. 1: “5”, “6A”) configured to be installed between the inverter(fig. 1: “3”)  and the power converter(fig. 1: “2”).     
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Igarashi in order to obtain the invention as disclosed in claim 1 since Igarashi teaches a conductive noise suppressor configured to be installed for a motor control system. 
The motivation for this comes from the fact that Igarashi teaches a conductive noise suppressor configured to be installed for a motor control system which can be modified to be installed between the AC power source and the power converter as claimed in claim 1.
            As to claim 5, Igarashi teaches the motor device of claim 1, wherein the power converter includes a rectifier (fig. 1: “2”) rectifying an AC current supplied through the conductive noise suppressor into a ripple current; a smoother (fig. 1: “C2, C3” is a filtering capacitors to smooth AC current of AC power supply) connected to the rectifier and generating a DC current by .

Allowable Subject Matter
5. 	Claims 2-4, 8-13, 15-17 are objected to as being dependent upon the rejected base claims 1, 7, 14, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,595,881 to Ichihara discloses a motor control system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846